Case 1:19-cv-00276-PLM-RSK ECF No. 10, PageID.338 Filed 05/24/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 DAVID ELLIOT WERKING,

        Plaintiff,
                                                       Case No. 1:19-cv-276
 v.
                                                       HONORABLE PAUL L. MALONEY
 BETH EILEEN WERKING, et al.,

        Defendants.
 ____________________________/


                        ORDER DISMISSING MOTIONS AS MOOT

         On May 3, 2019, Defendants filed a motion to dismiss the complaint (ECF No. 6) and a

motion for summary judgment (ECF No. 7). On May 22, 2019, Plaintiff filed an amended

complaint as a matter of course pursuant to Fed. R. Civ. P. 15(a)(1) (ECF No. 8) When filed, an

amended complaint supersedes the original complaint, which becomes a nullity. See Drake v. City

of Detroit, 266 F.App’x 444, 448 (6th Cir. 2008); Klyce v. Ramirez, 852 F.2d 568, 1988 WL 74155,

at * 3 (6th Cir. July 19, 1998) (per curiam) (unpublished table opinion) (collecting cases from other

circuits). An amended complaint filed after a motion to dismiss has been filed renders the motion

to dismiss moot. See Bancoult v. McNamara, 214 F.R.D. 5, 13 (D.D.C. 2003) (“Because the

original complaint now is superseded by the amended complaint, the court denies without

prejudice all pending motions pertaining to the original complaint.”). Accordingly, the motion to

dismiss the complaint and the motion for summary judgment are DISMISSED AS MOOT.

       IT IS SO ORDERED.

Date: May 24, 2019                                     /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
